Citation Nr: 0729305	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from August 1946 to May 
1948 and from November 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  

In September 2007, the Board granted the veteran's motion to 
advance the appeal on the Board's docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in November 2005, which was prior 
to the August 2006 adverse decision on appeal.  Therefore, 
the express requirements set out by the Court in Pelegrini 
have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2005 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that this letter explicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1).  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  Unfortunately, 
some of the appellant's service medical records are not 
available for review and are presumed destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.  Accordingly, VA has a heightened duty to assist the 
appellant in developing this claim.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  Regarding the missing service 
medical records, the appellant has stated that he did not 
receive treatment in service for his claimed hearing loss 
disability, so these records would not help to substantiate 
his claim.  Moreover, the appellant was afforded a VA 
audiological examination during the pendency of this appeal 
and was also provided with the opportunity to attend a Board 
hearing, which he declined.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  In fact, he 
indicated in writing in March 2006 that he had no additional 
information or evidence to give VA to substantiate his claim 
and asked that his claim be decided as soon as possible.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Facts

The veteran's Separation Qualification Record for his first 
period for service, from August 1946 to May 1948, shows that 
he served as a military policeman and was assigned to 
overseas duty in Japan.  His duties included directing 
traffic, escorting both military and civilian officials, 
standing guard on post gates, and enforcing all military 
laws.  His military qualifications included the Mkm Rifle, M-
1 and 159.

The veteran's service medical records for his first period of 
service include his August 1946 enlistment examination report 
showing hearing of 15/15 in each ear and no ear 
abnormalities.  They also include the veteran's May 1948 
separation examination report again showing hearing for the 
whispered voice of 15/15 in each ear and no ear 
abnormalities.  

The veteran's separation examination record from his second 
period of service, dated in November 1951, shows hearing of 
15/15 for the whispered voice in each ear.  It also shows 
that the veteran had a normal clinical evaluation of his 
ears.  The veteran denied ever having problems with his ears 
on a November 1951 Report of Medical History.

In October 2005, the RO received a record from Miracle Ear of 
Sears Hearing Aid Centers verifying that the veteran had a 
bilateral sensorineural hearing loss that was moderately 
severe.  The Board Certified-Hearing Instrument Specialist 
stated that the hearing loss "most likely could have 
occurred during [the veteran's] time in the service as he was 
exposed to excessive nose for long periods of time."  The 
specialist stated that the audiogram was enclosed for review, 
but there is no audiogram on file.  

In June 2006, the veteran underwent a VA audiological 
examination.  The examiner indicated that he had reviewed the 
veteran's claims file.  He relayed the veteran's military 
history as including 10 months of infantry training and 
serving for the remainder of service as a military policeman.  
He reported that the veteran had no combat service and his 
occupation was as a Detroit Police Officer.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
65
70
LEFT
50
55
60
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

In September 2006, the veteran submitted medical text 
defining noise-induced hearing loss as "any source of 
intense noise....such as gunfire, or aircraft....shooting."  
According to this text, any noise greater than 85 decibels 
was "damaging".  

Also in September 2006, the veteran submitted information 
that he downloaded from the US Army Center for Health 
Promotion and Preventive Medicine Hearing Conservation 
Program.  This information listed the noise levels of common 
Army equipment and vehicle.  Some of the equipment and 
vehicles were less than 85 decibels and some were more.   

In his Notice of Disagreement dated in September 2006, the 
veteran brought attention to the fact that his military 
qualifications had included the Mkm Rifle and an M-1.  He 
pointed out that the US Army Center for Health Promotion and 
Preventive Medicine Hearing Conservation Program listed the 
M-1 at 157 decibels.  He further noted that he was not 
alleging treatment in service.



III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
addition, the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Based on the audiological findings from the June 2006 VA 
examination, the veteran currently meets the regulatory 
hearing thresholds to be considered disabling.  38 C.F.R. 
§ 3.385.  However, he still cannot prevail on this claim 
since the weight of evidence does not relate his present 
bilateral sensorineural hearing loss to service.  

The veteran's May 1948 separation examination report for his 
first period of service shows that he had hearing of 15/15 
for the whispered voice in each ear.  This report also shows 
that he had no ear abnormalities.  His November 1951 
separation examination report from his second period of 
service likewise shows hearing of 15/15 for the whispered 
voice in each ear and a normal clinical evaluation of the 
ears.  It is unfortunate that the veteran's service medical 
records may not be complete and that some records may be 
missing.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(holding that in the case of missing service medical records, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule).  However, these missing records 
do not compromise the veteran's claim in any way since he is 
not claiming that he was treated for hearing loss in service.  
In this regard, the veteran stated in writing in September 
2006 that he was not alleging treatment in service.  
Moreover, the available separation examination reports noted 
above do not show any ear or hearing abnormalities or note a 
history of such abnormalities.    

The first evidence of hearing loss on file is the record from 
Miracle Ear of Sears Hearing Aid Centers that the RO received 
in October 2005.  This record, dated over 50 years after the 
veteran's discharge from service, contains an opinion from a 
Board Certified-Hearing Instrument Specialist that the 
veteran's bilateral sensorineural hearing loss "most likely 
could have occurred during his time in the service when he 
was exposed to excessive noise for long periods of time".  
This opinion was not based on a review of the veteran's 
claims file, but rather was based on the veteran's reported 
noise exposure.  The filtering of the veteran's account of 
his military service through his "physician" does not 
transform his account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 409 (1995).  Moreover, the 
wording of this opinion is speculative in nature, i.e., that 
the veteran's hearing loss "most likely could have" 
occurred during service.  Thus, it is of diminished 
evidentiary value because it expresses the relationship as 
possible, rather than probable.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  

The Board finds that greater weight is to be accorded to the 
June 2006 VA audiological examination report.  In contrast to 
the nexus opinion above rendered by a Board Certified-Hearing 
Instrument Specialist, the VA licensed audiologist's opinion 
is based on his review of the veteran's service medical 
records in addition to his examination of the veteran.  Based 
on such review and examination, the audiologist concluded 
that it was "less than likely" that the veteran had 
acoustic trauma in service.  He went on to opine that "with 
no military hearing tests, it is impossible to determine the 
etiology of [the veteran's] current hearing loss without 
resorting to mere speculation."  He based his opinion on the 
veteran's military history which he noted as including 10 
months of infantry training and service as a military police 
officer (for the remainder of service), as well as the fact 
that he had no combat noise exposure.  He also took into 
consideration the veteran's postservice occupation as a 
Detroit Police Officer.  Thus, although the veteran's 
representative argues that this opinion is inadequate because 
the audiologist based his opinion on the sole fact that the 
veteran had no combat experience, this argument is not 
accurate.  The examiner also noted the veteran's military 
history and thus considered any possible noise exposure from 
such history.  In essence, after considering the veteran's 
military history and absence of combat service, the examiner 
unequivocally concluded that it was "less than likely" that 
the veteran had acoustic noise trauma in service and he went 
on to opine that he could not, with any degree of medical 
certainty, link the veteran's present bilateral hearing loss 
to service.  

The Board again notes that there is an over 50 year lapse in 
time between the veteran's active service and the first 
reports and diagnosis of bilateral sensorineural hearing 
loss.  This too weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his hearing loss is the result 
of noise exposure in service.  However, while the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

In consideration of the probative VA examination report, the 
length of time following service prior to a recorded 
diagnosis of hearing impairment, and the absence of any 
indication of hearing loss in service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Consequently, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


